IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIE D. SOLOMON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D12-4559

J. L. MANUEL, CORRECTIONS
OFFICER, K. P. FOREHAND,
CORRECTIONS OFFICER, K.
W. WATFORD, CORRECTIONS
OFFICER, C. S. ROEBUCK,
CORRECTIONS OFFICER, J. J.
SPRADLIN, CORRECTIONS
OFFICER, W. C. GRANBERRY,
SERGEANT H-DORM,
JACKSON, SERGEANT H-
DORM, THOMPSON,
CAPTAIN, BRACEWELL,
MAJOR, MR. HEWITT,
SUPERVISOR
CLASSIFICATION, MRS.
JACKSON, ASSISTANT
WARDEN, MR. FLOWERS,
WARDEN,

     Appellees.
_____________________________/

Opinion filed November 12, 2014.

An appeal from an order of the Circuit Court for Holmes County.
Christopher N. Patterson, Judge.

Willie D. Solomon, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Donna La Plante, Senior Assistant
Attorney General, Tallahassee, for Appellees.


PER CURIAM.

     DISMISSED.

BENTON, ROBERTS, and RAY, JJ., CONCUR.




                                   2